NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

STEVEN D. MACK,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-4448
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Steven D. Mack, pro se.


PER CURIAM.

             Affirmed.



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.